133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Valerie KAELIN;  Terry Kaelin;  Robert Thomure;  HeleneThomure, Appellants,v.Anne-Marie CLARKE;  Charles Mischeaux;  Freeman Bosley, Jr.;Matthew Padberg;  Appeal from the United States RobertHaar, in their capacity as District Court for the Easternmembers of the Board of Police District of Missouri.Commissioners for Metropolitan St. Louis Police Department;Daniel G. Simpher;  Jack Huelsman;  James Gieseke;  RonaldHenderson;  Antoinette Filla;  Raymond Lauer;  ClarenceHarmon, individually, each in their capacity and as a policeofficer for the City of St. Louis, Appellees.
No. 97-1959EM.
United States Court of Appeals, Eighth Circuit.
Dec. 10, 1997.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The police officer appellants appeal an adverse grant of summary judgment rejecting their contention that the Board of Police Commissioners and others violated the police officers' constitutionally protected right to privacy in undertaking an investigation into the police officers' compliance with a residency requirement that members of the police department live in the City of St. Louis.  Having reviewed the record and the parties' briefs, we conclude that an extensive discussion is not warranted.  The district court has written a comprehensive opinion addressing the issues raised by the parties, and we have nothing to add to the district court's analysis.  We see no error by the district court and affirm the judgment substantially for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.